[Cite as Adams v. S. Ohio Corr. Facility, 2012-Ohio-6320.]



                                                         Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



DANIEL S. ADAMS

       Plaintiff

       v.

SOUTHERN OHIO CORRECTIONAL FACILITY

       Defendant

Case No. 2010-05242

Judge Clark B. Weaver Sr.
Magistrate Holly True Shaver

JUDGMENT ENTRY

        {¶ 1} On July 9, 2012, the magistrate issued a decision recommending judgment
for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶ 3} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either
during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
Case No. 2010-05242                         -2-                                    ENTRY

and vacates, modifies, or adheres to the judgment previously entered.”
         {¶ 4} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.      Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                           _____________________________________
                                           CLARK B. WEAVER SR.
                                           Judge

cc:


Amy S. Brown                                   Casey L. Chapman
Eric A. Walker                                 Assistant Attorney General
Assistant Attorneys General                    Environmental Enforcement Section
150 East Gay Street, 18th Floor                30 East Broad Street, 25th Floor
Columbus, Ohio 43215-3130                      Columbus, Ohio 43215

James H. Banks
P.O. Box 40
Dublin, Ohio 43017

002
Filed July 9, 2012
To S.C. Reporter January 16, 2013